           Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


     UNITED STATES OF AMERICA,

                      Plaintiff,

             v.                                                    Criminal No. 17-10125-WGY

     MANUEL LANDAVERDE

                      Defendant.


         SENTENCING MEMORANDUM ON BEHALF OF MANUEL LANDAVERDE

    I.    Introduction

          Manuel Landaverde respectfully submits this sentencing memorandum requesting that,

given the nature and circumstances of the offense, his personal history, and the other

considerations embodied in 18 U.S.C. § 3553(a), the Court impose a sentence of time served and

no monetary fine.

          Mr. Landaverde has now been in federal custody since March 30, 2017—over nineteen

months 1—in connection with this offense. PSR ¶ 2. This is Mr. Landaverde’s only criminal

conviction, and he played only a minimal role in the sprawling MS-13 organization. Mr.

Landaverde has negligible formal education and speaks little English. PSR ¶ 82. While these

circumstances may have played a role in his recent poor decision-making, Mr. Landaverde

acknowledges that neither of these facts excuses his conduct—he quickly accepted full

responsibility for this offense by pleading guilty. PSR ¶¶ 50-51. In light of these factors, Mr.




1
 Although Mr. Landaverde has been in federal custody for nineteen months, he has been incarcerated for twenty
months because he was placed in immigration custody on February 23, 2017, prior to being transferred to federal
custody. PSR ¶ 1.

                                                       -1-
           Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 2 of 10



Landaverde requests that the Court grant him a two-month 2 downward variance from the United

States Sentencing Commission Guidelines (“U.S.S.G.” or “the Guidelines”) range and sentence

him to time served, which will effectively result in his immediate deportation to El Salvador.

Indeed, if this Court includes the time that Mr. Landaverde spent in immigration custody after his

arrest, Mr. Landaverde’s request for time served requires only a four-week variance from the

Guidelines range.

    II.   Mr. Landaverde’s Background

          Mr. Landaverde was born on April 14, 1992 in Chalatenango, El Salvador. PSR ¶ 63. His

parents, Manuel Landaverde and Maria Chacon, both fifty-eight years old, are farmers. PSR ¶¶

63, 65. Mr. Landaverde has ten siblings, five of whom live in El Salvador, and five of whom live

in the United States. PSR ¶¶ 66-71. He grew up in an observant Catholic family and often went

to Mass with his family in addition to working on the family farm. PSR ¶ 63; Exhibit A. Mr.

Landaverde maintains a good relationship with his family, as seen by the supportive letters and

statements submitted to this Court by his mother, his sister, and his three-year-old son’s mother. 3

PSR ¶¶ 63, 72; Exhibits A and B. Mr. Landaverde’s mother, Ms. Chacon, remembers him as a

loving, thoughtful, and well-behaved child and states that she “miss[es him] with all [her] heart.”

Exhibit A. Ms. Chacon also states that Mr. Landaverde supported her financially, in addition to

being a caring son. Id. His sister, Dinorah, describes him as “a hard worker, who always made

time for his family.” PSR ¶ 72.

          Mr. Landaverde has a three-year-old son named Anderson, who lives with his mother,

Alba Tejada, in Texas. PSR ¶ 73. Ms. Tejada wrote a letter of support for the Court to consider,



2
  If this Court considers the additional month that Mr. Landaverde spent in state and immigration custody, he has
served twenty months and requests only a one-month downward variance from the Guidelines range. PSR ¶ 1.
3
  Anderson has had a birthday since the PSR was written, and is now three years old. See PSR ¶ 73.

                                                        -2-
            Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 3 of 10



in which she describes him as a hardworking and supportive father to their son. Exhibit B. 4 Mr.

Landaverde sent approximately $1,000 per month to Ms. Tejada to support their child prior to his

incarceration, and Ms. Tejada respectfully “ask[s] that he be set free from jail so that [her] son can

get to know [his dad] as well.” PSR ¶ 73; Exhibit B.

           In 2009, at the age of seventeen, Mr. Landaverde entered the United States without legal

authorization to escape violence in El Salvador. PSR ¶ 64. Mr. Landaverde has only four years

of formal education and speaks very limited English. PSR ¶ 82. Since arriving in the country, he

has worked odd jobs such as painting, landscaping, and cooking to support himself and to send

financial support for his son and mother. PSR ¶¶ 73, 83; Exhibits A and B.

           A Massachusetts State Trooper arrested Mr. Landaverde in February 22, 2017 for a

violation of a city ordinance. PSR ¶ 35. Following an interview with law enforcement, Mr.

Landaverde was administratively arrested on immigration charges and detained. PSR ¶ 37. On

March 24, 2017, Mr. Landaverde was charged as an alien unlawfully possessing a firearm, and on

March 30, 2017, Mr. Landaverde was indicted on the firearm possession charge pursuant to 18

U.S.C § 922(g)(5)(A) as well as a racketeering charge pursuant to 18 U.S.C. § 1962(d). PSR ¶ 1-

2. Mr. Landaverde pleaded guilty to the charges on July 16, 2018.                        PSR ¶ 3. During his

incarceration, Mr. Landaverde contemplated the grave mistakes he made and has begun working

in the kitchen at the prison. He is committed to a law-abiding life and understands that he faces

deportation at the conclusion of his sentence for this crime. PSR ¶ 95. His family is supportive

and ready to support him in his rehabilitation post-incarceration. See PSR ¶ 72; Exhibits A and B.




4
    Ms. Tejada refers to Mr. Landaverde in her letter by his middle name and nickname, Enrique.

                                                         -3-
          Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 4 of 10



III.     Guidelines Sentencing Range

         As discussed below, Mr. Landaverde, the Government, and the Probation Department

agree that the appropriate advisory sentencing range pursuant to the Guidelines is twenty-one to

twenty-seven months imprisonment (criminal history category I, offense level sixteen). PSR ¶ 52.

Pursuant to the plea agreement, the Government agrees to recommend a sentence “at the low end

of the Guidelines sentencing range.” Plea Agreement at 4 (ECF No. 50) (emphasis added).

         A.       The Total Offense Level Is Sixteen 5

         Mr. Landaverde has a Criminal History Score of zero, which falls in criminal history

category I. PSR ¶ 56. Pursuant to U.S.S.G. § 2E1.1(a)(1), Mr. Landaverde’s Base Offense Level

for Count I is nineteen. PSR ¶ 43. Pursuant to U.S.S.G. § 2K2.1(a)(6)(A), Mr. Landaverde’s Base

Offense Level for Count II is fourteen, with a four-level increase for possession of a firearm

pursuant to U.S.S.G. § 2K2.1(b)(6). 6 PSR ¶ 42. This results in a Base Offense Level of eighteen

for Count II. PSR ¶ 42. As both of Mr. Landaverde’s charged counts are interrelated, the two

Counts are grouped for the purposes of determining the base offense level. U.S.S.G. § 3D1.2(c);

PSR ¶ 42.7 Pursuant to U.S.S.G. § 3D1.3(a), the highest offense level of the two Counts is then

used to calculate the Guidelines range, resulting in a Base Offense Level of nineteen. PSR ¶ 42-

43.




5
  A Total Offense Level of sixteen yields a sentence of twenty-one to twenty-seven months.
6
  The Government’s argument for an additional four-level increase for trafficking of a firearm in connection with
another felony offense pursuant to § 2K2.1(b)(5) is unwarranted. As Probation correctly points out in Paragraph 88,
this adjustment is not applicable here because Mr. Landaverde sold one gun, and the Guidelines require the sale of
two or more guns for this adjustment. See U.S.S.G. § 2K2.1, cmt. 13(A)(i). Notably, the Government agrees, given
that the Government did not file objection to probation’s initial presentence report. See PSR at 25.
7
  Although Probation cites U.S.S.G § 3D1.2(c) as the appropriate basis for the grouping methodology, PSR ¶ 42, Mr.
Landaverde submits that U.S.S.G. § 3D1.2(b) is another basis for grouping Counts I and II. U.S.S.G. § 3D1.2(b)
(endorsing grouping when the counts are “connected by a common criminal objective or constituting part of a common
scheme or plan.”); id. at cmt. 8 (stating charges for conspiracy to commit a substantive act and charges for committing
the substantive act should be grouped together).

                                                         -4-
        Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 5 of 10



       Mr. Landaverde, the Government, and the Probation Department all agree that Mr.

Landaverde promptly admitted his involvement in the charged offense, and as a result, should be

granted a reduction for acceptance of responsibility under U.S.S.G. § 3E1.1. PSR ¶¶ 50-51; Plea

Agreement at 3. Mr. Landaverde truthfully and expediently admitted the conduct that comprises

his conviction, and pleaded guilty on July 16, 2018, thereby saving the Government, and this

Court, the time and resources they would have expended preparing for a trial. PSR ¶ 50-51. A

three-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1 would result in a

Total Offense Level of sixteen (twenty-one to twenty-seven months).

IV.    The Court Should Sentence Mr. Landaverde to a Term Below the Advisory
       Guidelines Range Reflecting Time Served

       Mr. Landaverde has been in federal custody for nineteen months, and therefore his request

for time served is nearly within the Guidelines range. See PSR ¶ 2. He therefore requests a

sentence of time served via a downward variance of two months, reflecting the nineteen months

he has served in federal custody during the pendency of this matter, as such a sentence is

“sufficient, but not greater than necessary” to comply with the purposes of sentencing. 18 U.S.C.

§ 3553(a).

       A.      The Court Has Discretion to Impose a Sentence Below the Guidelines Range.

       United States v. Booker established that the Guidelines are advisory. 543 U.S. 220 (2005).

Post-Booker, trial courts are not bound by the Guidelines and reasonableness has become the

primary consideration in fashioning an appropriate sentence. “[S]ubject only to the ultimate

requirement of reasonableness,” courts have the freedom to “impose non-[G]uideline sentences

that override the [G]uidelines.” United States v. Jiménez-Beltre, 440 F.3d 514, 518 (1st Cir. 2006),

abrogated on other grounds by Rita v. U.S., 551 U.S. 338 (2007). Further, the Guidelines




                                                -5-
         Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 6 of 10



sentencing range “is not controlling on the question of the substantive reasonableness of a

particular sentence.” United States v. Gates, 709 F.3d 58, 71 (1st Cir. 2013).

       B.      The Court, Guided by the Parsimony Principle, Should Consider Various
               Factors in Determining an Appropriate Sentence.

       In determining an appropriate sentence, courts consider: “(1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need for the sentence

imposed …; (3) the kinds of sentences available; (4) the kinds of sentence and the sentencing range

established …; (5) any pertinent policy statements [made] by the Sentencing Commission …; (6)

the need to avoid unwarranted sentence disparities among defendants with similar records who

have been guilty of similar conduct; and (7) the need to provide restitution to any victims.” 18

U.S.C. § 3553(a).

       The First Circuit has held that Section 3553(a) “is more than a laundry list of discrete

sentencing factors; it is, rather, a tapestry of factors, through which runs the thread of an

overarching principle.” United States v. Rodriguez, 527 F.3d 221, 228 (1st Cir. 2008). The

overarching principle of sentencing, sometimes known as the parsimony principle, is that the

punishment imposed be “sufficient, but not greater than necessary” to comply with the purposes

of the statute. 18 U.S.C. §3553(a). This “principle necessarily informs a sentencing court’s

consideration of the entire constellation of [S]ection 3553(a) factors” and a court should “strive to

construct a sentence that is minimally sufficient to achieve the broad goals of sentencing.”

Rodriguez, 527 F.3d at 228. As the Court well knows, “[s]entencing necessitates a case-by-case

approach, the hallmark of which is flexibility.” United States v. Prosperi, 686 F.3d 32, 42 (1st

Cir. 2012) (internal quotations omitted). An offender's guideline sentencing range provides a

“starting point” for the Court, but is ultimately “only one of the factors to consider” in arriving at

a just sentence. Gall v. United States, 552 U.S. 38, 49, 59 (2007).


                                                 -6-
          Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 7 of 10



        C.       A Nineteen-Month Sentence Satisfies the Factors Enumerated in 18 U.S.C. §
                 3553(a).

        Incarceration for nineteen months is a penalty that adequately reflects the “seriousness of

the offense [of conviction], promote[s] respect for the law, and provide[s] just punishment” as

required by Section 3553(a)(2)(A). Mr. Landaverde’s personal history is a mitigating factor in

this case. Landaverde has no criminal history prior to the instant non-violent offense. PSR ¶¶ 54-

61. While Mr. Landaverde acknowledges his guilt in the instant offense, he played a minor role

in MS-13, and committed no violent acts as a member of MS-13.                              See PSR ¶¶ 17, 36

(acknowledging Mr. Landaverde was a paro—the lowest level of involvement in MS-13). 8

Additionally, Mr. Landaverde has a limited education—only four years of formal schooling in El

Salvador. PSR ¶ 82. Mr. Landaverde never finished his education and does not read, write or

speak English. PSR ¶ 82. Regardless, he has supported himself by developing skills in

landscaping, painting, and cooking. PSR ¶¶ 82-83. Mr. Landaverde acknowledges his past

mistakes and is determined not to repeat them.

        A nineteen-month sentence also satisfies the needs for deterrence and protection of the

public pursuant to 18 U.S.C. § 3553(a)(2), because in Mr. Landaverde’s case the punishment for

his crime does not end at the conclusion of his sentenced incarceration. Mr. Landaverde will be

deported at the end of his sentence, which will inevitably extend his time in custody. See PSR ¶

95.

        Mr. Landaverde acknowledges and accepts responsibility for his wrongdoing.                               He

recognizes that the above considerations do not excuse his offense. However, given the mitigating




8
  A paro is a “prospective member … allowed to ‘hang around’ with members of MS-13 and be observed by the
criminal organization.” PSR ¶ 17. A paro’s role is to remain close to the gang so they can be “observed for loyalty,
trustworthiness, and reliability.” PSR ¶ 17.

                                                        -7-
         Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 8 of 10



nature of these factors, the proposed sentence is “sufficient, but not greater than necessary” to

fulfill the purposes of sentencing.

   V. The Court Should Not Impose Any Other Conditions on Mr. Landaverde

      With respect to a potential fine, Mr. Landaverde does not have the financial means to pay a

fine, even at the low end of the Guidelines range. See PSR ¶ 85 (“The defendant has no income”).

The Guidelines provide that “[t]he court shall provide a fine in all cases, except where the

defendant establishes that he is unable to pay and is not likely to become able to pay any fine.”

U.S.S.G. § 5E1.2(a). Furthermore, Mr. Landaverde provided financial support for his son prior to

his incarceration, and would like to continue to do so upon his release. Exhibit B. Consequently,

Mr. Landaverde requests that the court not impose any financial penalty beyond the $200 Special

Assessment.

   IV. Conclusion

       For the reasons set forth above, the Court should impose a sentence of time served and a

special assessment of $200. The evidence before this Court shows that Mr. Landaverde is a family-

oriented and hardworking young man who provides financial support for his parents and his child.

Exhibits A and B. As illustrated by the heartfelt letter from Mr. Landaverde’s mother, Mr.

Landaverde has a support system in place in El Salvador that loves him and wants him home.

Exhibit A. Another two months in prison will not provide any deterrent or punitive value to the

United States and only serves to delay Mr. Landaverde’s rehabilitation into law-abiding life in El

Salvador under the guidance of his parents. Mr. Landaverde therefore respectfully requests that

this Court sentence him to time served.




                                               -8-
         Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 9 of 10




                                              Respectfully submitted,

                                              Manuel Landaverde
                                              By his attorneys,

                                              /s/ Joshua S. Levy____________
   Dated: October 26, 2018                    Joshua S. Levy (BBO No. 563017)
                                              Daniela Manrique Escobar (BBO No. 693604)
                                              ROPES & GRAY LLP
                                              Prudential Tower
                                              800 Boylston Street
                                              Boston, Massachusetts 02199-3600
                                              joshua.levy@ropesgray.com
                                              daniela.manrique@ropesgray.com
                                              Tel: (617) 951-7000



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.


                                              /s/ Joshua S. Levy




                                                -9-
        Case 1:17-cr-10125-WGY Document 55 Filed 10/26/18 Page 10 of 10



                        PROPOSED FINDINGS OF FACT AND LAW

       Mr. Landaverde submits the following proposed findings of fact and law:

           1. Mr. Landaverde’s Base Offense Level is nineteen.

           2. Mr. Landaverde has clearly demonstrated acceptance of responsibility for the

               offense and entered a plea of guilty, warranting a three point reduction from his

               base level.

           3. Mr. Landaverde’s Total Offense Level is sixteen.

           4. Mr. Landaverde committed only non-violent offenses and has no criminal history.

           5. Mr. Landaverde was not a leader within MS-13 and did not engage in violent acts

               during his MS-13 membership.

           6. Mr. Landaverde is a young man who has acknowledged his culpability and

               demonstrated a desire to reform.

           7. Mr. Landaverde merits a two month downward variance in his sentence.

           8. Mr. Landaverde has no income and is therefore indigent.


       Wherefore, in the context of Mr. Landaverde’s personal history, the nature and

circumstances of his offenses, in the interest of his rehabilitation which can best be continued

upon release, this Court imposes a sentence of imprisonment for time already served and a

mandatory special assessment of $200.



                                                                      Judge William G. Young




                                                -10-
